DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 11,085,622 B1) in view of Zeng et al (US 2020/0386376 A1).
In regard to claim 1 and 9, Huang et al discloses a downlight apparatus, comprising: 
a light source (on 5); 
a light holder (6) for placing the light source, the light holder has a first side defining a light opening; 
a driver box (21) placed on a second side of the light holder, wherein the driver box contains a driver (22) for converting an external power to a driving current supplied to the light source to emit a light from the light opening; 
a fixing bracket (4) coupled to the light holder for fixing to an installation cavity, wherein the fixing bracket has a bottom plate and two connector plate, wherein the bottom plate is fixed to the second side of the light holder, wherein the two connector plates are disposed vertically to the bottom plate,; and 
two torsion springs (springs at end of 4), wherein each torsion spring has an elastic center and two arms, wherein the two arms are elastically spreading with different angles with respect to the elastic center, wherein the two torsion springs are attached to a lateral side of the two connector plates, wherein either the two torsion springs are elastically squeezed to engage the installation cavity or the side units of the connector plates are elastically squeezed to engage the installation cavity. (Figure 1; see at least Col 6 Line 7 onward)
Huang et al fail to disclose that each connector plate has two side units.
Zeng et al teach that each connector plate has two side units (60), and as recited in claim 9, that the two side units are two folded plates folding with respect to a main body of the connector plate. (Figure 1; see at least [0054])
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the side units of Zeng et al to the connector plate of Huang et al in order to manage to the elasticity of the torsion springs, which will vary by the junction box the lamp is to be installed into.

In regard to claim 2, the combination of Huang et al and Zeng et al clearly teach and suggest that the installation cavity is a cavity in a junction box.

In regard to claim 3, Huang et al disclose that the bottom plate of the fixing bracket has a central hole for the driver box to pass through (“for the driver box to pass through” is broad—there are indentations 4 to receive the driver box, at least this reads on the claim).

In regard to claim 4, the combination of Huang et al and Zeng et al fail to disclose that the driver box has an elastic hook, wherein when the central hole of the bottom plate passes reaches a bottom edge of the driver box, the elastic hook locks the bottom plate to the second side of the light holder.
However, the Examiner interprets the claim to recite a tab-lock, which are notoriously old and well-known for attachment members. It would have been obvious to one of ordinary skill in the art at the time of filing to provide a tab member to the driver housing to simplify the assembly of the lamp.

In regard to claim 5, Huang et al disclose that the bottom plate has multiple connection holes for fixing the bottom plate to the installation cavity with bracket connectors.

In regard to claim 7, Huang et al disclose that the connector plates are detachable from the bottom plate.

In regard to claim 8, Huang et al disclose that the connector plates are fixed to the bottom plate with screws.

In regard to claim 10, Huang et al disclose that a folding angle of the folded plate (this is very broad) with respect to the main body of the connector plate is larger than 90 degrees.

In regard to claim 11, the combination of Huang et al and Zeng et al fail to disclose the connector plates are made as the same metal piece as the bottom plate and are folded vertically with respect to the bottom plate.
However, this claim intends to capture integral construction. The court has held that “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” See MPEP 2144.04 V B
It would have been obvious to one of ordinary skill in the art at the time of filing to form the fixing unit as an integral structure in order to, at least, assembly the fixing unit from stamped metal.

In regard to claim 12, the combination of Huang et al and Zeng et al fail to disclose the fixing bracket has a scraper for scraping a portion of electric insulation layer on the second side of the light holder for electrically connecting the light holder to ground.
However, the Examiner takes notice that wire scrappers are notoriously old and well-known. Merely attaching one where one would be needed is not inventive. It would have been obvious to one of ordinary skill in the art at the time of filing to provide a wire scraper near the installation point in order to simplify assembly.

In regard to claim 13, Huang et al disclose that the light source comprises multiple LED modules distributed in a first range, wherein the bottom plate has a larger size than the first range to carry heat of the first range outside the first range.

In regard to claim 17, Huang et al disclose that a top plate of the driver box has a wire socket and a manual switch, wherein the wire socket is connected to a power wire and the manual switch is used for adjusting a setting of the light source.

In regard to claim 18, the combination of Huang et al and Zeng et al fail to disclose the top plate of the driver box further has a rotation switch for continuously setting a maximum light intensity of the light source.
However, a teaching of a switch is already taught, and adding another switch would be obvious—the Examiner takes notice that rotation switches exist for control of continuous light intensity. It would have been obvious to one of ordinary skill in the art at the time of filing to provide additional switches in order to provide for additional light control functionality. 

In regard to claim 19, Huang et al disclose that the light source has a light source plate mounted with LED modules, wherein the light source plate is connected to the light holder to connect to the ground.

In regard to claim 20, Huang et al disclose that multiple metal shafts are used for electrically connecting the light source plate and the light holder (aka, wires).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 11,085,622 B1) in view of Zeng et al (US 2020/0386376 A1), and further, in view of Van Winkle (US 2018/0206305 A1).
In regard to claim 6, the combination of Huang et al and Zeng et al fail to disclose a keyhole attaching member.
Van Winkle teaches a connection hole is a key hole with an larger entrance and a smaller sliding track, wherein the bracket connector enters the larger entrance and then stays in the sliding track to fix the bottom bracket to the installation cavity. (See [0079])
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the keyhole locks of Van Winkle to that of the combination of Huang et al and Zeng et al in order to simplify assembly.

Allowable Subject Matter
Claim 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang (US 11,460,158 B1) disclose a recessed downlight.
Chen et al (US 2022/0243903 A1) disclose a lighting apparatus.
Huang et al (US 2022/0074583 A1) disclose a downlight apparatus.
Shen (US 2020/0400295 A1) disclose a lighting apparatus.
Huang et al (US 2020/0340651 A1) disclose a downlight apparatus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E DUNAY/Examiner, Art Unit 2875